Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00779-CR

                                  Clint Harrison ELLER,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A14676
                      Honorable N. Keith Williams, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 10, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice